Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 2,1993, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 61/2 to 13 years imprisonment on the third degree sale and possession counts and 2 to 4 years on the fifth degree possession count, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence, and upon an independent review of the facts the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490).
The issues raised concerning the credibility of the police officers were properly placed before the jury, and we find no reason to disturb its determination. Defendant’s request for a missing witness charge was properly denied on the grounds of untimeliness and lack of sufficient specificity (People v Gonzalez, 68 NY2d 424, 427-428).
Finally, defendant’s argument that the People failed to establish his knowledge of the weight of the drugs he possessed *189is unpreserved for appellate review, and we decline to reach that issue under our interest-of-justice authority (People v Gray, 86 NY2d 11). Concur—Sullivan, J. P., Ellerin, Wallach, Asch and Williams, JJ.